Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Subaru Kanesaka on 23 April 2022.


2.	The application has been amended as follows: 

CLAIMS: 
Claim 1:
At end of claim, added “,
wherein the process required for relearning of the learned model is divided in advance into a plurality of steps, and 
the learning plan preparing part is configured to prepare the learning plan by successively allocating steps able to be completed within the parked period from an upstream step in the plurality of steps to the future parked periods in order from the closest one among the future parked periods based on the lengths of time of the future parked periods and the processing time for each of the plurality of steps”

Claim 3:
Cancelled.

Claim 4:
On line 1, replaced “claim 3” with “claim 1”.

Claim 6:
On line 1, replaced “claim 3” with “claim 1”.

Claim 7:
On line 1, replaced “claim 3” with “claim 1”.


Allowable Subject Matter
3	Claims 1-2 and 4-7 allowed. 

The following is the examiner’s statement of reasons for allowance: The prior art (particularly Goto) fails to teach the inventions of the independent claims, including the claimed learning plan preparing part configured to prepare a learning plan for performing relearning of the learned model during the future parked periods based on results of prediction of the future parked periods, wherein the process required for relearning of the learned model is divided in advance into a plurality of steps, and the learning plan preparing part is configured to prepare the learning plan by successively allocating steps able to be completed within the parked period from an upstream step in the plurality of steps to the future parked periods in order from the closest one among the future parked periods based on the lengths of time of the future parked periods and the processing time for each of the plurality of steps”, in combination with the remaining claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/ebc. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelley Chen/
Patent Examiner
Art Unit 3667
April 23, 2022